UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                    )
SAEED MOHAMMED SALEH HATIM, et al., )
                                    )
                      Petitioners,  )
                                    )
              v.                    )                         Case No. 05-cv-1429 (RCL)
                                    )
BARACK H. OBAMA, et al.,            )
                                    )
                      Respondents.  )
                                    )

                                             ORDER

       In light of the status conference held before this Court on September 6, 2013, and upon

the petitioners’ motion, it is hereby

        ORDERED that the dates set out in the Scheduling Order [415] adopted by this Court

on May 3, 2013, are hereby suspended, with the exception of the date for the hearing on

petitioner Hatim’s habeas petition scheduled for 10:00 a.m. on December 18, 2013. The Court

shall continue to reserve the December 18 hearing date for this matter. And it is further

       ORDERED that, within 90 days of this date, but as soon as possible, the parties shall file

status reports on this matter including proposals for a new schedule; and it is further

       ORDERED that, within 30 days of this date, the government shall provide the petitioners

with a declassified copy of the amended factual return and exhibits filed with the Classified

Information Security Officer on August 30, 2013.

       SO ORDERED.

       Signed by Royce C. Lamberth, United States District Judge, on September 6, 2013.